Exhibit 10.8



CONSULTING AGREEMENT



This CONSULTING AGREEMENT (the “Agreement”) is made as of this 10th day of
August, 2020, by and between Ideanomics, Inc. (the “Organization”) and Steven
Fadem, an individual (the “Consultant”), collectively referred to herein as the
“Parties.”



RECITALS

WHEREAS, the Organization desires to engage the Consultant as an independent
contractor and the Consultant desires to accept such engagement upon the terms
and conditions contained in this Agreement.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1.       Scope of Work.  The terms of this Agreement apply to the Consultant, an
independent contractor, for the provision of services to the Organization.  The
Consultant shall perform projects (the “Scope of Work”) assigned by the
Organization’s management (“Management”), the scope of which will be agreed to
by the parties hereto in the case of each project.  The Parties agree that
neither the Organization, nor the Organization’s agents, employees, or
representatives, shall have any right to control or direct the details, manner
or means by which the Consultant accomplishes his work under this Agreement.
 The Parties agree that the Consultant may be required to provide progress
reports and other status updates to Management regarding his performance of this
“Scope of Work.”



2.Term of Agreement.  This Agreement shall continue from the date first written
above and continue through August 17, 2021 (the “Term”), unless earlier
terminated pursuant to Section 8.  This Agreement shall not automatically renew
unless both Parties agree to a renewal in a signed writing.  E-mail
communications shall not constitute a signed writing for purposes of renewing
this Agreement.



3.Assignment of Contract.  The Consultant may not assign his rights or
obligations under this Agreement.



4.Payment for Services.  For services rendered hereunder, the Organization shall
pay the Consultant $4,166.67 per month during the term of this Agreement..



5.Expenses.  The Consultant may invoice the Organization for reasonable
pre-approved expenses relating to his performance of the Scope of Work.



6.Independent Contractor Status and Ineligibility for Benefits.  The Parties
agree and acknowledge that the Consultant is an Independent Contractor and not
an employee of the Organization.  Nothing in this Agreement shall be construed
in a manner which creates a partnership, joint venture, or employment
relationship between the Consultant and the Organization.  Neither Party shall
be liable for the debts or obligations of the other.  The Consultant is not, nor
shall he be deemed to be for any purpose, an employee of the Organization, and
the Organization shall not in any way





--------------------------------------------------------------------------------

exercise domain or control over Consultant’s business.  The Consultant shall
provide competent services using his own appropriate independent skill and
judgment, and the manner and means that appear best suitable to him to perform
the work.  The Consultant agrees that he is not an employee of the Organization
and, except as specifically defined herein, he is not entitled to (and also
hereby waives) any benefits provided to Organization employees, including but
not limited to group insurance, liability insurance, disability insurance, paid
vacations, sick leave or other leave, retirement plans, health plans, and the
like.



7.Consultant Responsible For Taxes and Insurance.  The Organization shall not be
responsible for any payroll-related taxes related to the Consultant’s
performance of services pursuant to this Agreement.  The Consultant further
represents and warrants that he will file all required forms and necessary
payments appropriate to his  tax status as an Independent Contractor, shall not
claim any other status, and shall obtain all necessary and required insurance
related to his performance of services pursuant to this Agreement, including
without limitation any insurance for any employees of Consultant.  The
Consultant shall indemnify and hold the Organization harmless from all costs
which the Organization may incur as a result of Consultant’s failure to perform
the obligations set forth within this Agreement or any litigation determining a
change of independent contractor status, to the extent that the Consultant has
received financial benefit from such determination.  In the event that the
Consultant initiates a process to change his independent contractor status, he
agrees to hold the Organization harmless from all costs, including legal fees,
which the Consultant may incur as a result of such change in status.  It is
understood and agreed that, since the Consultant is an Independent Contractor,
the Organization will make no deductions from fees paid to  him for FICA,
federal or state taxes.  The Consultant agrees to pay all federal, state and
local taxes incurred and chargeable to him in the rendering of the services
under this Agreement and to indemnify the Organization for any costs and
liabilities (including reasonable attorneys’ fees) arising his failure to pay
such taxes.  The Consultant further acknowledges that the Organization has not
provided Consultant any tax advice regarding the anticipated services performed
pursuant to this Agreement and that Consultant is hereby advised to consult with
his own tax professional for guidance related to taxes.



8.Termination.  This Agreement and the Consultant’s engagement shall terminate
immediately upon the Consultant’s death or incapacity.  The Agreement and the
Consultant’s engagement may also be terminated by the Consultant with fourteen
(14) days’ advance written notice to the Organization of his intent to terminate
the Agreement.  Within thirty (30) days of the termination of this Agreement,
the Organization shall pay to the Consultant any monetary payments then
currently owing under Section 4.

9.Confidential and Proprietary Information.

(a)Through his performance of the Scope of Work, the Consultant may have access
to certain confidential and proprietary information concerning the
Organization’s business, employees, clients, partners, and other persons or
entities affiliated with the Organization, including but not limited to,
information concerning the Organization’s structure, business and marketing
plans, financial data, the identity of customers potential customers, partners,
and potential partners, the Organization’s



-2-

--------------------------------------------------------------------------------

current and prospective contracts, and policies, standards, procedures, and
practices of the Organization (hereinafter referred to collectively as
“Confidential Information”). The use of Confidential Information for the benefit
of any person or entity other than the Organization and the disclosure of such
information to any person outside of the Organization would cause severe
competitive and financial damage to the Organization.

(b)To protect the Organization’s Confidential Information and goodwill, the
Consultant agrees as follows:

(i)The Consultant will not use, publish, misappropriate, or disclose any
Confidential Information, during or after the Consultant’s engagement, except as
required in the performance of Consultant’s duties for the Organization or as
specifically authorized in writing by the Organization;



(ii)During the Term and for a one-year period immediately following the Term,
the Consultant will not, directly or indirectly: (1) recruit, hire, or help
anyone to recruit or hire, anyone who was an employee of the Organization within
the one (1) year period immediately preceding the termination of the
Consultant’s engagement with the Organization; or (2) solicit or encourage, or
help anyone to solicit or encourage, any person or entity who was a client of
the Organization within the one (1) year period immediately preceding the
termination of the Consultant’s engagement with the Organization to do business
with any person or entity other than the Organization, provided such business is
the same or substantially the same as services that the Organization provides to
clients.



(iii) Upon demand from the Organization or when the Consultant’s engagement with
the Organization ends, whichever comes first, the Consultant will promptly
deliver to a designated Organization representative all originals and copies of
all materials, documents, and property of the Organization which are in the
Consultant’s possession or control; and



(iv)The Consultant shall have no proprietary or ownership interest in the work
product he develops in connection with the services performed pursuant to this
Agreement on behalf of the Organization, and the Consultant expressly assigns to
the Organization all rights to such work product, including copyrights, patents,
trade secrets, or other proprietary rights he develops or has developed during
the Term, provided such work product is related to the services performed
pursuant to this Agreement.



10.Services to Others.  Nothing in this Agreement prohibits the Consultant from
providing services to others, so long as he fulfills his responsibilities
hereunder and the services to others do not present a conflict of interest
regarding the services the Consultant provides to the Organization.



11.Successors.  This Agreement shall inure to the benefit of and be binding upon
the Parties, their legal representatives and successors and assigns.  However,
the Consultant’s performance hereunder is personal to the Consultant and shall
not be assignable by the Consultant.  The Organization may assign this Agreement
to any affiliate or to any successor to all or substantially all of the business
and/or assets of the



-3-

--------------------------------------------------------------------------------

Organization, whether directly or indirectly, by purchase, merger,
consolidation, acquisition of stock, or otherwise.

12.Miscellaneous.

(a)Waiver; Amendment.  The failure of a party to enforce any term, provision, or
condition of this Agreement at any time or times shall not be deemed a waiver of
that term, provision, or condition for the future, nor shall any specific waiver
of a term, provision, or condition at one time be deemed a waiver of such term,
provision, or condition for any future time or times.  This Agreement may be
amended or modified only by a writing signed by both Parties hereto.

(b)Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of New York without giving effect to principles of
conflicts of law.

(c)Section Captions.  Section and other captions contained in this Agreement are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.

(d)Severability.  Each provision of this Agreement is intended to be severable.
 If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.

(e)Integrated Agreement.  This Agreement constitutes the entire understanding
and agreement between the Parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements, including, without limitation,
understandings, memoranda, term sheets, conversations and negotiations.  There
are no agreements, understandings, restrictions, representations or warranties
between the Parties other than those set forth herein or herein provided for.
Notwithstanding the foregoing, Contractor shall be deemed a “Service Provider”
as said term is defined in the Ideanomics, Inc. (formerly Seven Stars Cloud
Group, Inc.) 2010 Equity Incentive Plan Stock Option Agreement (“Option
Agreement”) and all vesting and exercise rights held by Contractor to stock
options granted to Contractor on May 8th, 2020 pursuant to the Option Agreement
shall remain in full force and effect thereunder and hereunder.

(f)Interpretation; Counterparts.  No provision of this Agreement is to be
interpreted for or against any party because that party drafted such provision.
 For purposes of this Agreement: “herein, “ “hereby,” “hereinafter,” “herewith,”
“hereafter” and “hereinafter” refer to this Agreement in its entirety, and not
to any particular subsection or Section.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which shall constitute one and the same instrument.

(g)Use of E-mail.  Any written notice may be sent via e-mail.  If not earlier
received, a written notice sent via e-mail will be deemed to be received on the
next calendar day if it is sent to the e-mail address from which the sending
party last received an e-mail from the receiving party.



-4-

--------------------------------------------------------------------------------

(h)No Limitations.  The Consultant represents his engagement by the Organization
hereunder does not conflict with, or breach any confidentiality, non-competition
or other agreement to which he is a party or to which he may be subject.





-5-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement as of
the date first above written.

AS TO: Ideanomics, Inc..











By:

















Print Name: Alfred P. Poor











Title: Chief Executive Officer











Date:













AS TO: CONSULTANT











By:

















Print Name: Steven Fadem

















Date:









-6-

--------------------------------------------------------------------------------